— Judgment unanimously reversed on the law with costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: The fact that the records of the Erie County Sheriffs Department are in the temporary possession of the U.S. Attorney for presentation to a Federal Grand Jury does not warrant dismissal of this action to compel production of the records pursuant to the Freedom of Information Law (Public Officers Law § 84 et seq.; see, Matter of Westchester Rockland Newspapers v Kimball, 50 NY2d 575, 581). Thus, we reverse the judgment appealed from and remit the matter to Supreme Court to conduct an in camera hearing after the records are returned to the Sheriff’s Department to pass upon the validity of the County’s claimed exemptions from disclosure and to require the County to produce those portions of the records not found to be exempt (see, Matter of Westchester Rockland Newspapers v Kimball, supra, at 582). (Appeal from Judgment of Supreme Court, Erie County, Fudeman, J. — Article 78.) Present — Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.